       Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 1 of 27



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION



 CENTER FOR BIOLOGICAL
 DIVERSITY,                                       CV 19–109–M–DLC
                         Plaintiff,

       vs.
                                                   ORDER
 DAVID BERNHARDT, Secretary of
 the U.S. Department of the Interior;
 and MARGARET EVERSON,
 Principal Deputy Director of U.S. Fish
 and Wildlife Service,

                      Defendants,

 STATE OF WYOMING, STATE OF
 IDAHO, WYOMING STOCK
 GROWERS’ ASSOCIATION,
 WYOMING FARM BUREAU
 FEDERATION, UTAH FARM
 BUREAU FEDERATION,

             Defendant-Intervenors.


      Before the Court is Plaintiff Center for Biological Diversity’s Motion for

Summary Judgment (Doc. 54); Defendant-Intervenor State of Wyoming’s Cross-

Motion for Summary Judgment (Doc. 59); Defendant-Intervenor State of Idaho’s

Cross-Motion for Summary Judgment (Doc. 62); Defendant David Bernhardt and

Margaret Everson’s Cross-Motion for Summary Judgment (Doc. 65); and
                                       -1-
        Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 2 of 27



Defendant-Intervenor Wyoming Stock Growers’ Association, Wyoming Farm

Bureau Federation, and Utah Farm Bureau Federation’s (together “Agricultural

Associations”) Cross-Motion for Summary Judgment (Doc. 69). For the reasons

explained, the Center’s motion is denied. All remaining motions are granted.

                                    BACKGROUND

      In 1975, the U.S. Fish and Wildlife Service (“the Service”) listed the grizzly

bear as a threatened species in the lower 48 states. 40 Fed. Reg. 31,734 (July 28,

1975). Although the grizzly bear once ranged throughout most of the west, with a

population estimated to be over 50,000, western settlement and eradication

programs proved largely fatal to the bear, and by 1930 grizzly bears were

estimated to occupy no more than two percent of its once vast historical range. AR

5291. At the time of listing, less than 1,000 grizzly bears remained. AR 329.

      Pursuant to the ESA, the Service issued its first grizzly bear recovery plan in

1982, and then revised this plan in 1993. AR 310. The revised 1993 plan

identified four recovery zones (in the Yellowstone, Northern Continental Divide,

Cabinet-Yaak, and Selkirk areas) and three evaluation areas (in the Bitterroot,

North Cascades, and San Juan Mountains). AR 315. Over the coming years, the

Service prepared three geographically specific supplements that cumulatively

resulted in the designation of six recovery zones (in addition to the original four, it

added the North Cascades and the Bitterroot). AR 716. The recovery plan’s goal

                                          -2-
        Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 3 of 27



is to achieve recovery by establishing a stable population of grizzly bears in each

recovery zone. AR 312, 335.

      In 2011, the Service issued its five-year status review and observed that

“other areas throughout the historic [sic] range of the grizzly bear in the lower 48

States should be evaluated to determine their habitat suitability for grizzly bear

recovery,” including areas in “Colorado, New Mexico, Arizona, Utah, Colorado,

Nevada, Oregon and southern Washington.” AR 5370. Additionally, the Service

noted that aside from the geographically updated supplements, “the recovery plan

and associated recovery criteria have not been updated since the plan was released

in 1993” and “no longer reflect[] the best available and most up-to-date

information on the biology of the species and its habitat.” AR 5277–78. The

Service indicated its intent to tackle this work in the future. Id.

      In June of 2014, Plaintiff Center for Biological Diversity (“the Center”)

submitted a letter requesting that the Service update its recovery plan for the

grizzly bear to address “significant remaining areas of suitable habitat” across the

grizzly bear’s historical range, including the Gila/Mogollon complex in Arizona

and New Mexico, the Grand Canyon in Arizona, the Sierra Nevada in California,

the Uinta Mountains in Utah among others. AR 16. The letter also requested the

Service address the current scientific information related to bear recovery, such as

new research on road density and new techniques to reconnect recovery areas. AR

                                          -3-
         Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 4 of 27



33. As authority for its requests, the Center claimed its letter was a rulemaking

petition as permitted under the Administrative Procedure Act. AR 11.

        On September 22, 2014, the Service sent a response letter denying the

Center’s request and asserting that its letter was not a valid rulemaking petition

because “recovery plans are not rules under the APA.” AR 8. It also indicated that

it had “prioritized” recovery where bear populations were thought to be present at

the time of listing. AR 9. The Service indicated that “any additional recovery

planning is subject to Service prioritization and is discretionary.” Id.

        Between 2017 and 2018, the Service subsequently updated its recovery

criteria for the Yellowstone Ecosystem and the Northern Continental Divide

Ecosystem but did not tackle the remaining four recovery zones. AR 47, 100.

        Subsequently, in 2019, the Service evaluated whether the San Juan

Mountains or other areas within the grizzly bear’s historical range are appropriate

for reintroduction. AR 872–89.

        On June 27, 2019, the Center filed suit claiming, inter alia, that the

Service’s 2014 denial of its petition was arbitrary and capricious. (Doc. 1.)

                                 LEGAL STANDARDS

   I.      Endangered Species Act

        Congress enacted the Endangered Species Act (“ESA”) to conserve and

protect threatened and endangered species. 16 U.S.C § 1531(b). “Congress

                                          -4-
        Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 5 of 27



intended endangered species to be afforded the highest of priorities,” and its “plain

intent . . . in enacting [the] statute was to halt and reverse the trend toward species

extinction, whatever the cost.” Tenn. Valley Authority v. Hill, 437 U.S. 153, 174

(1978). To that end, the ESA requires the Secretary of the Interior to identify

endangered and threatened species and define their critical habitat. 16 U.S.C.

§§ 1533, 1536.

      Once a species is listed, § 4(f) of the ESA instructs the Secretary to “develop

and implement” a recovery plan “for the conservation and survival of endangered

species and threatened species listed pursuant to this section, unless he finds that

such a plan will not promote the conservation of the species[.]” 16 U.S.C.

§ 1533(f). While each agency retains broad discretion in designing the particulars

of its recovery plan, each plan must contain the following three components:

      (i) a description of such site-specific management actions as may be
      necessary to achieve the plan’s goal for the conservation and survival
      of the species;
      (ii) objective, measurable criteria which, when met, would result in a
      determination, in accordance with the provisions of this section, that
      the species be removed from the list; and
      (iii) estimates of the time required and the cost to carry out those
      measures needed to achieve the plan’s goal and to achieve intermediate
      steps toward that goal.

16 U.S.C. § 1533(f)(1)(B).

      The ESA’s citizen suit provision provides the primary mechanism for

enforcing the ESA. See 16 U.S.C. § 1540(g)(1)(C); Bennett v. Spear, 520 U.S.


                                          -5-
          Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 6 of 27



154, 165 (1997). This provision authorizes “any person [with standing to]

commence a civil suit . . . against the Secretary where there is alleged a failure of

the Secretary to perform any act or duty under section 1533 of this title which is

not discretionary with the Secretary.” Id.

   II.      Summary Judgment

         When a district court reviews an agency decision, summary judgment is the

“appropriate mechanism for deciding the legal question of whether the agency

could reasonably have found the facts as it did.” City & Cty. of San Francisco v.

United States, 130 F.3d 873, 877 (9th Cir. 1997) (quoting Occidental Eng’g Co. v.

INS, 753 F.2d 766, 770 (9th Cir. 1985)). Generally summary judgment is

appropriate when “there is no genuine issue of material fact and the movant is

entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

         In an APA case, however, the summary judgment standard is modified by

the APA. A court may not overturn an agency’s decision unless it is arbitrary and

capricious. City & Cty. of San Francisco, 130 F.3d at 877.

         Under this standard:

         [A]n agency must examine the relevant data and articulate a satisfactory
         explanation for its action. An agency’s action is arbitrary and
         capricious if the agency fails to consider an important aspect of a
         problem, if the agency offers an explanation for the decision that is
         contrary to the evidence, if the agency’s decision is so implausible that
         it could not be ascribed to a difference in view or be the product of
         agency expertise, or if the agency’s decision is contrary to the
         governing law.
                                           -6-
         Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 7 of 27



Organized Vill. of Kake v. U.S. Dep’t of Agric., 746 F.3d 970, 974 (9th Cir. 2014)

(internal citation and quotation marks omitted).

                                     DISCUSSION

   I.      Mootness

        The Center’s 2014 letter, submitted as a rulemaking petition, made two

requests of the Service. See AR 16. It requested the Service update its recovery

plan to evaluate the potential for grizzly bear reintroduction in additional suitable

habitat within its historical range. Id. It also requested it update the plan to reflect

the best available and most current science on the subject. Id. Although the

Service denied those requests in its response letter citing limited resources as a

constraint, the Service then apparently completed some, if not all, of the work the

Center had requested. (Doc. 66-1 at 5.) The Service updated the recovery plan

twice in that time with supplements addressing recovery criteria. AR 47, 100. It

also evaluated whether the San Juan Mountains or Sierra Nevada Mountains were

appropriate for reintroduction. (Doc. 66-1 at 5.)

        When the Service filed its cross-motion for summary judgment, it included

an affidavit prepared by Dr. Jennifer Fortin-Noreus, a wildlife biologist and

member of the Interagency Grizzly Bear Study Team for the Greater Yellowstone

Ecosystem. (Id. at 1.) Dr. Fortin-Noreus explains the work she and her team

conducted in 2019 in preparation for issuing a new draft proposed rule. (Id. at 6.)

                                          -7-
        Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 8 of 27



Their team evaluated the potential for habitat throughout the grizzly bear’s

historical range, focusing their efforts on the San Juan Mountains and the Sierra

Nevada Mountain Range, as these areas proved most promising. (Id. at 5, 7.) Dr.

Fortin-Noreus concluded that reintroduction was not likely to be successful,

however, as these two areas contained less secure core habitat than the current six

recovery zones and both were unlikely to achieve a self-sustaining population. (Id.

at 8–11.)

      This affidavit, coupled with the 2017 and 2018 updates to the recovery

criteria, raise a mootness concern. The United States Constitution constricts the

subject matter of Article III courts to justiciable “cases” and “controversies.” U.S.

Const., Art. III, § 2. A moot case does not present a case or controversy.

Rosemere Neighbrohood Ass’n v. U.S. Envtl. Prot. Agency, 581 F.3d 1169, 1172

(9th Cir. 2009). A case becomes moot when “changes in the circumstances . . .

forestall[] any occasion for meaningful relief.” Gator.com Corp. v. L.L. Bean, Inc.,

398 F.3d 1125, 1129 (9th Cir. 2005) (en banc). The question here is whether any

of the Service’s work between 2017 and 2019 moots the Center’s requested relief.

Stated differently, the question is whether “it is impossible for [the Court] to grant

any effectual relief” to the Center, when the Service appears to have analyzed

additional areas throughout the grizzly bear’s historical range and updated its

recovery criteria. Chafin v. Chafin, 568 U.S. 165, 172 (2013).

                                         -8-
         Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 9 of 27



      As an initial matter, the Center asserts that the Court may not review the

Fortin-Noreus affidavit because it does not fall within one of the Ninth Circuit’s

recognized exceptions to the rule against admitting extra-record evidence in an

APA case. Lands Council v. Powell, 395 F.3d 1019, 1030 (9th Cir. 2005). As the

Service notes, the Court is not limited to the record rule in determining whether it

has jurisdiction over a case. (Doc. 76 at 9 n.1); Nw. Envtl. Def. Ctr. v. Bonneville

Power Admin., 117 F.3d 1520, 1528 (9th Cir. 1997).

      When asked at oral argument whether the Fortin-Noreus affidavit rendered

its lawsuit moot, the Center asserted that the only way to moot an improper denial

of a petition is to have a new decision that supersedes that denial. This is

inaccurate. The question of mootness hinges on whether there is any remaining

available relief; it is not tethered to a single mechanism. When asked the same

question, neither the Service nor the Defendant-Intervenors took the bait to argue

that the Court lacks subject matter jurisdiction over this entire dispute.

      Nevertheless, the Court has an independent duty to examine the basis for its

jurisdiction even in the absence of the parties’ arguments. Aguirre v. S.S. Sohio

Intrepid, 801 F.2d 1185, 1189 (9th Cir. 1986). In fact, the Court must presume it is

without jurisdiction unless and until it concludes otherwise. Stock West, Inc. v.

Confederated Tribes of the Colville Reservation, 873 F.2d 1221, 1225 (9th Cir.

1989).

                                         -9-
       Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 10 of 27



      Although the Fortin-Noreus affidavit directly answers the Center’s call to

evaluate the potential for additional recovery areas, the Center also requested the

Service update its recovery criteria as listed in the 1993 Recovery Plan with the

best available science. AR 16. This request is consistent with the Service’s

recognition in its 5-year status review that such criteria had become outdated. AR

5368, 5277–78. Elsewhere, the Service specifically noted that the Cabinet/Yaak

and Selkirk Chapters required a revision to their standards and protocols for

population monitoring. Supplemental AR 8628. The Center concedes that in 2017

and 2018, the Service conducted most of this required work. (Doc. 55 at 45 n.6.)

The Center maintains, however, that the Service never updated the criteria for the

Cabinet-Yaak and Selkirk Chapters. (Id.)

      The Service retains broad discretion in the development of its recovery plan,

and there is no mandate that any recovery plan be based on the best available

science. Ctr. for Biological Diversity v. Zinke, 399 F. Supp. 3d 940, 947–49 (D.

Ariz. 2019) (“Although FWS might logically aim to incorporate the best available

science where practicable, whether the agency does so or not is a separate inquiry

from whether the agency has produced a recovery plan that satisfies Section 4(f)”

because “Section 4(f) . . . does not include a ‘best available science’ mandate.”).

Given the Service’s vast and unreviewable authority in this area, it is not clear that

the Service’s 2017 and 2018 updates necessarily fail to satisfy the Center’s broad

                                        -10-
         Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 11 of 27



request for inclusion of more up-to-date science, even without providing an update

to each Chapter. Nevertheless, as the Center did not update all of its recovery

criteria, there remains a small window of relief available to the Court.

         The same is true of Center’s request to evaluate additional potential recovery

areas. Although the Service arguably complied with the Center’s request when it

addressed the potential for recovery in the San Juan and Sierra Nevada Mountains,

it did not specifically address the potential for successful reintroduction throughout

other areas of the grizzly bear’s historical range including the Gila/Mogollon

complex in Arizona and New Mexico, the Grand Canyon in Arizona, and the Uinta

Mountains in Utah. AR 16.

         In sum, although it appears the Service has largely satisfied the substantive

requests of the Center’s petition, there remains work that could be done, and the

Court will not deny the Center’s case on mootness.

   II.      Standing

         The Service asserts that the Center lacks standing because it cannot prove

that it has suffered an injury “fairly traceable” to the Service’s conduct and it

cannot show redressability. (Doc. 66 at 17–18.) To establish Article III standing,

         the plaintiff has the burden of establishing . . . : (1) he or she has
         suffered an injury in fact that is concrete and particularized, and actual
         or imminent; (2) the injury is fairly traceable to the challenged conduct;
         and (3) the injury is likely to be redressed by a favorable court decision.



                                           -11-
       Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 12 of 27



Salmon Spawning & Recovery All. v. Gutierrez, 545 F.3d 1220, 1225 (9th Cir.

2008) (citing Lujan v. Defenders of Wildlife, 504 U.S. 555, 560–61 (1992)). It

does not appear the Service challenges the first requirement to standing.

      As for the latter two, the Court sees no issue. The Service argues that the

Center’s members’ injury—that they have been denied the ability to observe

grizzly bears throughout their historical range—cannot be traced to the Service

because the Service did not remove the bears from those areas. (Id. at 17.) Be that

as it may, it is no stretch of the imagination to say that the current plan’s failure to

designate additional areas once occupied by grizzly bears as recovery zones has

prolonged and exacerbated their injury.

      As for redressability, the Service asserts that even if the Court instructed it to

evaluate additional areas, any additional evaluation would not necessarily lead to

the reintroduction of grizzly bears in those areas, so the Center is unable to show

that a “favorable decision is substantially likely to redress its . . . injury.” (Doc. 66

at 18.) But here, the Center complains of a procedural injury so the standard for

assessing redressability is lowered. Id. at 1226. A plaintiff need only show “that

they have a procedural right that, if exercised, could protect their concrete

interests.” Id. (citing Defenders of Wildlife v. U.S. EPA, 420 F.3d 946, 957 (9th

Cir. 2005) (emphasis in original). The Center has met this burden by alleging that,

had the Service not summarily denied its petition, it could lead to the


                                          -12-
          Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 13 of 27



reintroduction of grizzly bears throughout suitable areas of its historical range.

The Center has standing to pursue its claims.

   III.     The Center’s Claims

      After receiving a summary denial of its request for the Service to update the

recovery plan, the Center seeks this Court’s review. The problem is that recovery

plans themselves are largely unreviewable. Friends of the Wild Swan, Inc. v. Dir.

of United States Fish & Wildlife Serv., 745 F. App’x 718, 720 (9th Cir. 2018)

(unpublished). The Ninth Circuit has determined that 5 U.S.C. § 704 precludes

judicial review of recovery plans as they are not actions “made reviewable by

statute” nor are they “final agency actions.” Id. With these doors closed, the

Center cleverly asserts that even though recovery plans themselves are not final

agency actions, the Service’s denial of its petition (as authorized under 5 U.S.C.

§ 553(e)—a petition in response to agency rulemaking) is a final agency action

which allows for judicial review. (Doc. 55 at 17–19.) Secondarily, the Center

asserts that its challenge to the Service’s failure to update its 1993 Recovery Plan

is reviewable under the ESA’s citizen suit provision. (Id. at 38–39.) Both

arguments ultimately fail. Notwithstanding the merits of the Center’s claim that

the Service is simply not doing enough to protect the grizzly bear, Congress has

authorized only limited avenues for judicial review of administrative action, none

of which are available in this case. The Court will first address why the APA does


                                        -13-
       Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 14 of 27



not authorize the Center’s backdoor challenge to the 1993 Recovery Plan. It will

then address why the Center cannot invoke the ESA’s citizen suit provision for the

claims raised in this litigation.

       A. The APA does not authorize a challenge to a recovery plan as a
          rulemaking petition because recovery plans are not rules.

       As an initial matter, Defendants do not directly dispute the Center’s claim

that the Service’s denial of its petition is a “final agency action.” Instead, it argues

that the APA does not authorize a rulemaking petition to a recovery plan because

recovery plans are not “rules” within the APA’s definition at 5 U.S.C. § 551(4).

Alternatively, Idaho and the Service both argue that the Court may simply skip this

question and deny the Center’s claim on the merits, finding that the Service’s

denial of the petition was not arbitrary and capricious. (Docs. 63 at 19; 66 at 46.)

This alternative proposal begs the question: if review of the petition is not

authorized under § 553(e) and § 704, under what authority is the Court able to

reach the merits? When asked at oral argument, the Service asserted that the Court

could review the Center’s petition under 5 U.S.C. § 706—which, in pertinent part,

restricts a court from setting aside agency action unless it finds such action to be

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with




                                         -14-
        Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 15 of 27



law[.]” 5 U.S.C. § 706(2)(A). However, § 706 merely determines the “scope of

review”—it is not an independent authorization for review. 1

       The APA authorizes judicial review to persons “suffering legal wrong

because of agency action, or adversely affected or aggrieved by agency action

within the meaning of a relevant statute[.]” 5 U.S.C. § 702. Despite this broadly

encompassing language, not all agency action is reviewable. Lujan v. Nat’l

Wildlife Fed’n, 497 U.S. 871, 882 (1990). The APA constricts a federal court’s

subject matter jurisdiction to only those agency actions that are specifically

authorized for judicial review by statute—such as the ESA’s citizen suit

provision—or are “final agency actions.” 5 U.S.C. § 704; Lujan, 497 U.S. at 882;

Ukiah Valley Med. Ctr. v. FTC, 911 F.2d 261, 264 n.1 (9th Cir. 1990) (“finality is .

. . a jurisdictional requirement”). An agency action is final when it: “(1) ‘mark[s]

the consummation of the agency’s decisionmaking process’ and (2) “[is] one by

which rights or obligations have been determined, or from which legal




1
  The Court supposes it could construe the Service’s urging a merits decision as a concession that
despite the Center’s tenuous authority for bringing a petition, the Service’s denial itself
constitutes a “final agency action.” The Court will not adopt this interpretation, however. If the
Center can obtain judicial review over the Service’s denial of its petition regardless of whether a
recovery plan is a rule, it renders a large portion of the Service’s briefing on the subject simply
irrelevant. The Court will not adopt an interpretation of a parties’ argument that renders moot
the central question of this litigation. For this reason, the Court generously assumes that the
Service opposes any contention that its denial constitutes a “final agency action” if a recovery
plan is not a rule.
                                              -15-
       Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 16 of 27



consequences will flow.’” Oregon Nat. Desert Ass’n v. U.S. Forest Serv., 465 F.3d

977, 982 (9th Cir. 2006) (quoting Bennett v. Spear, 520 U.S. 154, 178 (1997)).

      Contrary to Idaho and the Service’s suggestion, the questions here are

sequenced: the first question is whether a recovery plan constitutes a rule under

§ 551(4)—the answer to which determines whether the petition itself is valid. If

there is no valid petition, the Center’s so-called “petition” is simply a solicitation

letter for which the Service had no legal obligation to respond (and

correspondingly, its denial letter creates no rights or obligations and there is no

final agency action). Only if the petition is valid does the Service’s denial

constitute a final agency action which, in turn, vests this Court with subject matter

jurisdiction over the merits. Only then may the Court reach the second issue of

whether the Service’s denial was arbitrary and capricious. Because the Court

answers the first question in the negative, it lacks jurisdiction to reach the second.

      Turning to the first issue, the APA grants each “interested person the right to

petition for the issuance, amendment, or repeal of a rule.” 5 U.S.C. § 553(e). A

rule, in turn, is defined as “the whole or a part of an agency statement of general or

particular applicability and future effect designed to implement, interpret, or

prescribe law or policy[.]” 5 U.S.C. § 551(4). The Center asserts that as a matter

of statutory interpretation, a recovery plan fits squarely within the APA’s broad




                                         -16-
        Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 17 of 27



definition as a statement of “general or particular applicability and future effect

designed to implement or prescribe law or policy[.]” (Doc. 55 at 17–24.)

       In response, Wyoming and the Agricultural Associations assert that recovery

plans are not rules because they are not binding upon the agency. (Docs. 59 at 20–

21; 70 at 17–18.) Idaho observes that the agency has vast discretion in developing

its recovery plan and carrying out its recovery efforts, and recovery plans do not

create rights or obligations in third parties. (Doc. 63 at 9–11.) While these

observations are all true, the argument that a recovery plan is not a rule because it

is nonbinding misses the mark for failing to address the statutory issue. The

nonbinding nature of a recovery plan, while certainly not irrelevant, is not a

sufficient explanation for why a recovery plan is not a rule because it does not

address which component of the APA’s definition fails. Although the belief that

rules are mandatory likely accords with the word’s ordinary meaning, 2 that is not

the meaning which governs here. Stenberg v. Carhart, 530 U.S. 914, 942 (2000)

(“When a statute includes an explicit definition, we must follow that definition,

even if it varies from that term’s ordinary meaning.”).




2
  For example, Black’s Law Dictionary defines a rule as “an established and authoritative
standard or principle; a general norm mandating or guiding conduct or action in a given type of
situation.” Rule, Black’s Law Dictionary (11th ed. 2019).
                                             -17-
       Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 18 of 27



      The Service tackles the statutory question directly. It asserts that a recovery

plan is not a rule because it fails the component of the APA’s definition which

requires a rule to “implement or prescribe law or policy.” (Doc. 66 at 37–39.)

      The first question then is whether a recovery plan implements law. The

Center argues that a recovery plan implements law because it enacts the ESA’s

mandate to incorporate particular standards into each recovery plan. (Doc. 55 at

19–20.) It is true that pursuant to § 4(f), each recovery plan must contain three

components:

      (i) a description of such site-specific management actions as may be
      necessary to achieve the plan’s goal for the conservation and survival
      of the species;
      (ii) objective, measurable criteria which, when met, would result in a
      determination, in accordance with the provisions of this section, that
      the species be removed from the list; and
      (iii) estimates of the time required and the cost to carry out those
      measures needed to achieve the plan’s goal and to achieve intermediate
      steps toward that goal.

16 U.S.C. § 1533(f)(1)(B). However, the Center’s argument—in sum, that a

recovery plan is a rule because it implements the statutory requirements for a

recovery plan—is circular and therefore unpersuasive.

      The next question is whether a recovery plan implements policy. The Center

argues that the relevant policy is Congress’s conservation policy as enacted by the

ESA. (Doc. 55 at 20.) While there can be no doubt that recovery plans promote or

further conservation, the Service hinges its argument on the word “implement,”


                                        -18-
       Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 19 of 27



arguing that a recovery plan does not, on its own, “implement” anything. It asserts

that recovery plans are guidance documents “with no tangible effect on the species

. . . unless and until implemented through subsequent agency actions.” (Doc. 66 at

37–38 (emphasis in original).)

      Because the APA does not define “implement,” the Court will rely on the

word’s ordinary meaning. Taniguchi v. Kan Pac. Saipan, Ltd., 566 U.S. 560, 566

(2012) (“When a term goes undefined in a statute, we give the term its ordinary

meaning.”). The Center posits the following definition: to implement means “to

give practical effect to and ensure actual fulfillment by concrete measures.” (Doc.

72 at 14 (citing Implement, https://www merriam-webster.com/dictionary/

implement).) This definition accords with the Oxford English Dictionary’s—to

“put (a decision, plan, agreement, etc.) into effect.” Implement, Oxford English

Dictionary, https://www.lexico.com/en/definition/implement.

      Here, the Service has the better argument. A recovery plan does not

implement conservation policy because it does not, in and of itself, create change;

it doesn’t “put [itself] into effect.” This is not to diminish its importance as a vital

tool of conservation. It’s simply a recognition that recovery planning is only a

precursor to policy implementation. The “implementation” occurs when the

agency takes concrete action that complies with the plan’s guidance.




                                         -19-
       Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 20 of 27



      The Center raises no specific argument as to why it believes a recovery plan

“prescribes law or policy,” nevertheless, the Service’s analysis of the issue leaves

little doubt that it does not. As the APA provides no specific definition, the

Service cites the following: to “prescribe” means “to dictate, ordain, or direct; to

establish authoritatively (as a rule or guideline).” (Doc. 66 at 38 (citing Black’s

Law Dictionary (11th ed. 2019).) On this point, Defendant-Intervenors’ arguments

carry the day. A recovery plan cannot “prescribe” law or policy because it does

not “authoritatively” establish or dictate the agency’s action. Nor does it always

“direct” an agency’s action—although it may.

      What’s important here is that recovery plans do not bind an agency into any

single course of action. Ctr. for Biological Diversity, 399 F. Supp. 3d at 947. By

design, recovery plans are flexible documents that allow an agency to deviate from

the plan as circumstances change. See Cascadia Wildlands v. Bureau of Indian

Affairs, 801 F.3d 1105, 1114 n.8 (9th Cir. 2015) (“The Endangered Species Act

does not mandate compliance with recovery plans for endangered species.”);

Friends of Blackwater v. Salazar, 691 F.3d 428, 434 (D.C. Cir. 2012) (“A plan is a

statement of intention, not a contract. If the plan is overtaken by events, then there

is no need to change the plan; it may simply be irrelevant.”); Fund for Animals v.

Babbitt, 903 F. Supp. 96, 107–08 (D.D.C. 1995) as amended by 967 F. Supp. 6

(D.D.C. 1997) (recognizing that the Service is entitled to “flexibility as it


                                         -20-
       Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 21 of 27



implements [a] recovery plan,” because “[b]y the time an exhaustively

detailed recovery plan is completed and ready for publication, science or

circumstances could have changed and the plan might no longer be suitable”). A

recovery plan is merely a “road map,” or a statement of intent, that may be

followed at times and disregarded at others. Fund for Animals, 903 F. Supp. at

103. For this reason, the Court concludes that although vital, the nonbinding and

discretionary nature of recovery plans means they do not “prescribe” law or policy

and therefore do not fit within the APA’s definition of a rule.

      This conclusion is bolstered by the fact that the ESA specifically allows

persons to petition “to add a species to, or to remove a species from” threatened or

endangered status. 16 U.S.C. § 1533(b)(3)(A). Congress’s specific inclusion of

the right to petition for listed status, and failure to include any specific petition

right when it comes to recovery plans in the same statute is unlikely to be arbitrary.

Wadler v. Bio-Rad Labs., Inc., 916 F.3d 1176, 1186 (9th Cir. 2019) (“We []

presume that Congress acts intentionally when it uses particular wording in one

part of a statute but omits it in another.”). This result is also consistent with the

Ninth Circuit’s determination that recovery plans are not reviewable under statute

or as final agency action. Friends of the Wild Swan, Inc., 745 F. App’x at 720. To

permit a plaintiff to circumvent this rule by simply bringing a rulemaking petition




                                          -21-
          Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 22 of 27



prior to its lawsuit creates a backdoor challenge to the substance of every recovery

plan and renders the APA’s limited review virtually meaningless.

      Having so concluded, the Court need not address the Service’s remaining

argument that § 553(e) does not authorize petitions for “general statement[s] of

policy.” (Doc. 66 at 39.) The Court lacks subject matter jurisdiction to review the

merits.

      B. The Center cannot invoke the ESA’s citizen suit provision for the
         agency’s purported failure to update its recovery plan with a
         broader geographic analysis or updated science.

      The Center next claims that the Service violated its duties under § 4(f) and

§ 7(a)(1) of the ESA by failing to update its 1993 Recovery Plan to address

additional potential recovery areas across the grizzly bear’s historical range and by

failing to update its plan as the science on grizzly survival has changed. (Doc. 55

at 38.) As the basis for the Court’s jurisdiction, the Center invokes the ESA’s

citizen suit provision, which allows an individual to bring suit “against the

Secretary where there is alleged a failure of the Secretary to perform any act or

duty under section 1533 of this title which is not discretionary with the Secretary.”

16 U.S.C. § 1540(g)(1)(C). The Center asserts that § 4(f) imposes a

nondiscretionary duty on the Service to “develop and implement” recovery plans

for the “conservation and survival” of listed species, and that § 7(a)(1) imposes a




                                        -22-
        Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 23 of 27



nondiscretionary duty to “carry out programs for the conservation of endangered

species.” (Id.)

       In response, the Service argues that the Court lacks jurisdiction over the

Center’s § 4(f) claim, and the § 7(a)(1) claim fails as a matter of law and fact.

(Doc. 66 at 20–36.) The Court will start with the jurisdictional question which is

dispositive.

       The Service argues that § 4(f) imposes no mandatory duty to “revise a

recovery plan, implement specific portions of a plan, or provide recovery

throughout a species’ historical range.” (Doc. 66 at 19.) The Court agrees.

       As an initial matter, the Court notes that even the decision to develop a

recovery plan in the first place is one that is left to the discretion of the Secretary.

Under § 4(f), a recovery plan is not required when the Secretary “finds that such a

plan will not promote the conservation of the species.” 16 U.S.C. § 1533(f)(1). If

the Secretary elects to develop a recovery plan, the plain language of the statute

requires the Secretary to include three specific plan components,3 but only “to the

maximum extent practicable[.]” Id. While the phrase “‘to the maximum extent


3
  These are: (1) “a description of such site-specific management actions as may be necessary to
achieve the plan’s goal for the conservation and survival of the species;” (2) “objective,
measurable criteria which, when met, would result in a determination, in accordance with the
provisions of this section, that the species be removed from the list;” and (3) “estimates of the
time required and the cost to carry out those measures needed to achieve the plan’s goal and to
achieve intermediate steps toward that goal.” 16 U.S.C. § 1533(f)(1)(B).


                                              -23-
          Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 24 of 27



practicable’ does not permit an agency unbridled discretion,” Defs. of Wildlife v.

Babbitt, 130 F. Supp. 2d 121, 131 (D.D.C. 2001), it does significantly constrain a

court’s review, Ctr. for Biological Diversity, 399 F. Supp. 3d at 948. A court may

review a recovery plan to the extent it is missing one of the required plan

components (absent a showing that its inclusion was “impracticable”), e.g., Grand

Canyon Tr. v. Norton, No. 04-CV-636PHXFJM, 2006 WL 167560, at *5 (D. Ariz.

Jan. 18, 2006), but it may not entertain disagreements with the agency concerning

the substance of those components, Ctr. for Biological Diversity, 399 F. Supp. 3d

at 949.

      Recognizing that any challenge to the substance of a recovery plan must be

tethered to one of the three components listed at § 1533(f)(1)(B), the Center argues

that § 4(f) creates a nondiscretionary duty for the Service to update its recovery

plan to include a broader geographic recovery analysis as a “description of such

site-specific management actions as may be necessary to achieve the plan’s goal

for the conservation and survival of the species.” (Doc. 55 at 46–47.) The Court

disagrees. The Center does not argue that the 1993 Recovery Plan failed to include

a “description of . . . site-specific management action.” Its argument here amounts

to nothing more than a policy disagreement about the best way to promote grizzly

bear conservation. To the extent the Center believes that the 2011 5-year status

review—which noted the need to update the recovery plan with newer science and


                                        -24-
       Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 25 of 27



expand the scope of its recovery analysis—created nondiscretionary duties, the law

clearly refutes this contention. The only nondiscretionary duties which are

cognizable under § 4(f) arise from a failure to include a necessary requirement

under 16 U.S.C. § 1533(f)(g)(1)(B)—they do not arise from subsequent policy

statements issued by the agency. Nor does the Service’s awareness that updated

analysis would be beneficial void any part of the 1993 Recovery Plan. Because the

Center has alleged no failure to act pursuant to a nondiscretionary duty, the Court

lacks jurisdiction to hear this claim.

      The Center next argues that the Court may review its claim concerning the

best available science because it goes to the Service’s duty to use “objective and

measurable criteria[.]” (Doc. 55 at 45.) The Court disagrees. Section § 4(f),

“unlike its statutory counterparts, does not include a ‘best available science’

mandate,” Ctr. for Biological Diversity, 399 F. Supp. 3d at 949. At most, this

claim amounts to a mere disagreement over the ongoing validity of the objective

and measurable criteria as listed in the 1993 Recovery Plan. Accordingly, the

Court lacks jurisdiction over the Center’s § 4(f) challenges.

      The Center’s § 7(a)(1) claim fairs no better. The Center argues that § 7(a)(1)

imposes a mandatory conservation duty on the Service. Speaking to interagency

cooperation, § 7(a)(1) requires “[a]ll other Federal agencies,”—by which the

statute means all “non-Interior Department agencies,” Pyramid Lake Paiute Tribe


                                         -25-
       Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 26 of 27



of Indians v. U.S. Dep’t of Navy, 898 F.2d 1410, 1417 n.15 (9th Cir. 1990)—to

consult with the Secretary and “utilize their authorities . . . by carrying out

programs for the conservation of endangered species and threatened species listed

pursuant to section 1533 of this title.” 16 U.S.C. § 1536(a)(1). Although the Court

does not disagree that § 7(a)(1) imposes a mandatory conservation duty, that duty

plainly does not apply to the Fish and Wildlife Service which is an Interior

Department agency. The Center clarified at oral argument that their broad

conservation challenge was specifically tailored to § 7(a)(1) and they had not

alleged any other source for this duty. Accordingly, the Center does not allege any

duty—let alone a nondiscretionary one—which would allow it to bring a § 7(a)(1)

claim against the Service under the ESA’s citizen suit provision.

      Having concluded that the Court lacks jurisdiction to hear any claims raised,

      IT IS ORDERED that the Center’s Motion for Summary Judgment (Doc.

54) is DENIED.

      IT IS FURTHER ORDERED that Defendant-Intervenor State of Wyoming’s

Cross-Motion for Summary Judgment (Doc. 58) is GRANTED.

      IT IS FURTHER ORDERED that Defendant-Intervenor State of Idaho’s

Cross-Motion for Summary Judgment (Doc. 62) is GRANTED.

      IT IS FURTHER ORDERED that the Service’s Cross-Motion for Summary

Judgment (Doc. 65) is GRANTED.


                                         -26-
      Case 9:19-cv-00109-DLC Document 89 Filed 12/23/20 Page 27 of 27



     IT IS FURTHER ORDERED that Defendant-Intervenor Agricultural

Association’s Cross-Motion for Summary Judgment (Doc. 69) is GRANTED.

     DATED this 23rd day of December, 2020.




                                   -27-
